Citation Nr: 1317845	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  07-01 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the residuals of a right foot injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from July 1981 to June 1984, and from November 1985 to August 1986.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  During the pendency of this appeal, jurisdiction of the claims folder was transferred to the RO in New Orleans, Louisiana.

The Veteran's claim was remanded by the Board in January 2011, and again in December 2012.
 
A review of the Veteran's virtual VA folder reveals that all documents in that folder have already been considered by the RO in adjudicating the Veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he is entitled to service connection for residuals of a foot injury.  The Veteran's examination for enlistment in October 1980 states that the Veteran had mild asymptomatic pes planus.  Service treatment records show that he was treated for shin splints in June 1983.  At his discharge examination in June 1984 he was diagnosed with moderate asymptomatic pes planus.  Reenlistment examination report dated in October 1985 notes that the Veteran had mild asymptomatic pes planus.  On examination prior to discharge in May 1986, the Veteran was diagnosed with a plantar wart of the left (not right) heel, and was noted to have a birth mark on the right foot.  There was no mention of pes planus.  Following service, the Veteran's VA medical treatment records show diagnosis of, and ongoing treatment for, pes planus and plantar warts beginning in September 2005.

In December 2012, the Board remanded the Veteran's claim for service connection for residuals of a foot injury for a medical examination and opinion regarding the Veteran's right foot pes planus.  The Board specifically requested the VA examiner to provide an opinion as to whether the Veteran's right foot pes planus increased in severity during service.  The Veteran was provided the VA examination of the feet in January 2013.  The VA examiner noted that the Veteran's pes planus was clearly identified as being present on his initial service enlistment examination in October 1980, and was a pre-existing condition.  However, the VA examiner did not provide an opinion as to whether the pre-existing pes planus increased in severity during service.  Consequently, the Board finds that the opinion rendered in December 2012 is inadequate and a new opinion should be obtained.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).   

The most recent VA treatment records in the virtual claims file are dated February 23, 2012.  The Veteran's more recent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA treatment records dated from January 23, 2012, to present.

2.  When the above action has been accomplished, forward the Veteran's claims file to the VA examiner who provided the January 2013 examination of the Veteran's feet.  The examiner should review the Veteran's medical history and provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or higher) that the Veteran's pre-existing right foot pes planus increased in severity during either of the Veteran's periods of active duty.  The examiner should specifically note that the October 1980 enlistment examination report states that the Veteran had mild asymptomatic pes planus and that the June 1984 discharge examination reports states that the Veteran had moderate asymptomatic pes planus, and discuss whether the mild and moderate terminology used by the examiners indicates that the Veteran's right foot pes planus permanently increased in severity during service.  

If pes planus is determined to have permanently increased in severity during service, the examiner should provide an opinion as to whether there is clear and unmistakable evidence that such increase was due to the natural progress of the disorder.  

The examiner should provide reasons and bases for all opinions provided.

If the VA examiner who performed the January 2013 VA examination is unavailable, send the Veteran's claims file to another appropriate VA examiner for review of the file and provision of the requested opinions.

3.  Thereafter, undertake any other development action that is deemed warranted and readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


